DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0291409, Kennedy et al.
	In regards to claim 1, in Figure 8 and 10A-B along with paragraphs detailing said figures, Kennedy et al disclose an article comprising: an accessory (100) for a clamp assembly comprising a grip element which has a base portion comprising two opposite end faces; rows of teeth (75, 75’) that protrude from said base portion, said teeth being arranged in rows with gaps separating them, wherein each of said teeth has a shape as viewed from one of said end faces which includes a first shape portion which has straight sides each of which extends from said base portion to an end, wherein a junction of each of said straight sides with said base portion has a radius, wherein said straight sides form borders of said gaps; and wherein each of said teeth comprises another shape portion that extends inwards, away from said gaps, wherein said ends of said straight sides of said first shape portion and said other shape portion are adapted to act in cooperation to grip a pipe.
	In regards to claim 2, in Figure 8 and 10A-B along with paragraphs detailing said figures, Kennedy et al disclose said other shape portion (105) comprises a second shape portion that extends perpendicularly inwards from said ends to a third shape portion which is triangular and which has an apex that points away from said base portion.
In regards to claim 4, in Figure 8 and 10A-B along with paragraphs detailing said figures, Kennedy et al disclose corners of said grip element are rounded.
In regards to claim 5, in Figure 8 and 10A-B along with paragraphs detailing said figures, Kennedy et al disclose said base portion is curved and forms at least a portion of a ring.
In regards to claim 6, in Figure 8 and 10A-B along with paragraphs detailing said figures, Kennedy et al disclose said other shape portion comprises a second shape portion which is a concave hollow portion (respect to any convenient reference point) with a radius which joins said straight sides of said first shape portion at said edges.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679